Citation Nr: 0425382	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This appeal arises from an April 2003 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected malaria.  A VA 
outpatient treatment record dated in June 2003 notes that the 
veteran "says labs were done recently- 1 mth ago by private 
PCP- everything was normal."  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the VA's 
duty to assist includes the procurement and consideration of 
any clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  
Moreover, the Court has held that, when a veteran-claimant 
alleges that his/her service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).

In this case, the veteran has not been afforded a VA 
examination since he filed his claim for a compensable 
evaluation for malaria.  Such an examination is necessary in 
order to properly evaluate the veteran's claim.

Finally, the Board notes that the VCAA letter provided to the 
veteran in March 2003 erroneously referred to his claim as 
one for service connection rather than as a claim for a 
compensable evaluation.  A proper VCAA letter should be 
provided to the veteran.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for a compensable evaluation 
for malaria.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should contact the veteran and 
request information as to any 
physician(s) from whom he has received 
treatment for malaria in recent years.  
After obtaining any necessary releases, 
copies of the complete treatment records 
of the veteran should be requested from 
the physician(s).  All records obtained 
should be associated with the claims 
folder.

3.  The RO should schedule the veteran 
for a VA internal medicine examination 
in order to determine the current level 
of disability associated with his 
service-connected malaria.  The claims 
folder and a copy of this REMAND must 
be made available to the examiner prior 
to the examination.  The examiner 
should review all relevant documents 
currently associated with the claims 
folder prior to the examination.  The 
examiner is requested to indicate if 
the veteran currently has any active 
malaria, or any residuals of malaria, 
such as liver or spleen damage.  All 
appropriate tests should be conducted 
(relapses must be confirmed by blood 
smears).  A discussion of the salient 
facts and the medical principles 
involved will be of considerable 
assistance to the Board.  

4.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
entitlement to a compensable evaluation 
malaria.  If the veteran's claim 
remains denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
provided with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




